Opinion by

Mr. Justice Williams,
This case depends on a very narrow question. Mary Buchenhorst disposed of her estate by will, in which she devised her estate real and personal to her son Henry, the appellant. She charged her estate with the payment of a legacy of seven thousand dollars to each of her two granddaughters, children of her deceased daughter, Kate, to be paid them when they came of age. Meantime she provided that for the use of the money of these legatees her son should “ not pay interest but is to pay them yearly in the month of October the sum of one hundred dollars for clothing.” She further directed that, in case either of the legatees should die before reaching full age, the survivor should take the share of her deceased sister. The question now raised is whether the yearly sum of one hundred dollars which the son is directed “ to pay to them yearly ” until they reach full age, is to be paid to each, or to be divided between them. We agree with the learned judge of the court below that the intention of the testator as gathered from the body of the will was to provide for each of her granddaughters ; and the words “ to each of ” should be read into the clause quoted above between the words “ to pay, ” and “ them yearly, ” so that the clause would read, “ to pay to each of them yearly in the month of October the sum of one hundred dollars for clothing.” She gave to each of them the sum of seven thousand dollars, to be paid to them when they respectively reached full age, and provided for each of them a yearly allowance of one hundred dollars, in lieu of interest upon their legacies, for the purchase of clothing.
The judgment appealed from was rightly entered and it is now affirmed.